Case 4:20-cr-00252-ALM-KPJ Document 98 Filed 03/08/21 Page 1 of 5 PageID #: 300




                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

                                                §
UNITED STATES OF AMERICA                        §   Case Number: 4:20-CR-00252(1)
                                                §   Judge Mazzant
v.                                              §
                                                §
STEVEN CHURCHILL ET AL.                         §
                                                §

                            MEMORANDUM OPINION & ORDER

        Pending before the Court is Defendant’s Motion to Dismiss for Failure to State an Offense

 (Dkt. #85). The Court, having considered the motion and the relevant pleadings, finds that the

 motion must be DENIED.

                                         BACKGROUND

        Defendant Steven Churchill (“Churchill”) is owner and president of LPI Media Group, a

 company accused of paying and receiving kickbacks in exchange for arranging fraudulent health

 care services (Dkt. #41). Specifically, Churchill is accused of providing Medicare patient

 information to Defendants Lydia Henslee and Daniel Stadtman, who used the information to create

 fictious prescriptions for dental braces, which they later sold to Defendant David Warren

 (“Warren”) and his orthotics provider M&M Medical Support (Dkt. #41 at p. 11). Warren then

 billed Medicare $3,781,105 for the prescriptions, part of which he distributed to co-defendants as

 kickbacks for their role in the scheme (Dkt. #41 at p. 12).

        On November 19, 2020, a grand jury indicted Churchill for his role in the scheme

 (Dkt. #41). Churchill is charged with Conspiracy to Commit Illegal Remunerations under 18

 U.S.C. § 371 (Dkt. #41 at p. 23). On January 27, 2021, Churchill moved to dismiss the Indictment

 for failure to state an offense (Dkt. #85). On February 10, 2021, the Government responded
Case 4:20-cr-00252-ALM-KPJ Document 98 Filed 03/08/21 Page 2 of 5 PageID #: 301




 (Dkt. #91).

                                        LEGAL STANDARD

        Rule 12 of the Federal Rules of Criminal Procedure provides that “[a] party may raise by

 pretrial motion any defense, objection, or request that the court can determine without a trial on

 the merits.” FED. R. CRIM. P. 12(b)(1). This includes a pre-trial motion challenging the indictment

 for lack of specificity. FED. R. CRIM. P. 12(b)(3)(B)(iii).

        An indictment must be “a plain, concise, and definite written statement of the essential

 facts constituting the offense charged and must be signed by an attorney for the government.” FED.

 R. CRIM. P. 7(c)(1). An indictment is legally sufficient on its face if it contains all of the essential

 elements of the offense charged, fairly informs the defendant of the charges against which he must

 defend, and alleges sufficient information to allow a defendant to plead a conviction or acquittal

 to bar a subsequent prosecution. United States v. Heon Jong Yoo, No. 618-CR-16, 2018 WL

 9362570, at *2 (E.D. Tex. Nov. 8, 2018) (quoting United States v. Kay, 359 F.3d 738, 742

 (5th Cir. 2004)) (“The test for sufficiency is ‘not whether the indictment could have been framed

 in a more satisfactory manner, but whether it conforms to minimum constitutional standards’”).

 Stated differently, “[t]he sufficiency of an indictment is judged by whether (1) each count contains

 the essential elements of the offense charged, (2) the elements are described with particularity,

 without any uncertainty or ambiguity, and (3) the charge is specific enough to protect the defendant

 against a subsequent prosecution for the same offense.” United States v. Lightner, No. H-18-513,

 2018 WL 6602183, at *2 (S.D. Tex. Dec. 17, 2018) (quoting United States v. Lavergne, 805 F.2d

 517, 521 (5th Cir. 1986)).

        Even though the indictment must contain “the essential facts” of the charged crime, the

 defendant is not entitled to “the evidentiary details by which the government plans to establish his



                                                    2
Case 4:20-cr-00252-ALM-KPJ Document 98 Filed 03/08/21 Page 3 of 5 PageID #: 302




 guilt.” FED. R. CRIM. P. 7(c)(1); United States v. Gordon, 780 F.2d 1165, 1172 (5th Cir. 1986)

 (citation omitted). The Fifth Circuit has explained that “the language of the statute may guarantee

 sufficiency if all required elements are included in the statutory language.” Id. at 1171 (citation

 omitted). Indeed, “[a] defendant may not properly challenge an indictment, sufficient on its face,

 on the ground that the allegations are not supported by adequate evidence, for an indictment

 returned by a legally constituted and unbiased grand jury, if valid on its face, is enough to call for

 trial of the charge on the merits.” United States v. Mann, 517 F.2d 259, 267 (5th Cir. 1975) (citing

 Costello v. United States, 350 U.S. 359, 363 (1956)), cert. denied, 423 U.S. 1087 (1976). Allowing

 courts to evaluate the quality of evidence prior to trial runs “counter to the whole history of the

 grand jury institution,” and, thus, courts cannot rule on motions to dismiss based on the sufficiency

 of the evidence. United States v. Strouse, 286 F.3d 767, 773 (5th Cir. 2002) (citation omitted).

                                             ANALYSIS

        Churchill asks the Court to dismiss the Indictment because it fails to state an offense, which

 prevents him from preparing a defense for trial (Dkt. #85 at p. 4). The Government disagrees,

 arguing the Indictment is legally sufficient because it fairly informs Churchill of the charges

 against him (Dkt. #91 at p. 3).

        The Court finds the Indictment should not be dismissed for failure to state an offense

 because it contains all essential elements of the crime and enables Churchill to prepare a defense

 for trial. Churchill implicitly asks the Court to evaluate the veracity of evidence underlying the

 Indictment, but when an indictment is facially valid, courts may not inquire into the sufficiency or

 competency of the evidence. United States v. Calandra, 414 U.S. 338, 344-345 (1974); see also

 United States v. Strouse, 286 F.3d 767, 771 (5th Cir. 2002) (“After indictment, the judiciary’s role

 in policing the credibility of witnesses before a grand jury is minimal.”). In the context of a



                                                   3
Case 4:20-cr-00252-ALM-KPJ Document 98 Filed 03/08/21 Page 4 of 5 PageID #: 303




 conspiracy, “an indictment is sufficient if it sets out the essential elements of the charge and lists

 overt acts committed in furtherance of the conspiracy.” United States v. Evans, 572 F.2d 455, 483

 (5th Cir. 1978).

        Here, the Indictment is properly specific because it tracks the elements of the offense.

 Churchill is charged with conspiring to commit illegal remunerations under 18 U.S.C. § 371,

 meaning the Government must only prove:

        (1) defendant and at least one other person agreed to commit the crime of illegal
        remunerations, as charged in the indictment; (2) defendant knew the unlawful
        purpose of the agreement and joined in it willfully, that is, with the intent to further
        the unlawful purpose; and (3) at least one of the conspirators during the existence
        of the conspiracy knowingly committed at least one of the overt acts described in
        the indictment, in order to accomplish some object or purpose of the conspiracy.

 See Pattern Crim. Jury Instr. 5th Cir. § 2.15A (2019). The Government need not prove a formal

 agreement between the conspirators or that each conspirator knew all the details of the scheme. Id.

 An indictment is legally sufficient on its face if it contains all essential elements of the offense

 charged, fairly informs the defendant of the charges, and alleges sufficient information to allow a

 plea or acquittal. Heon Jong Yoo, No. 618-CR-00016, 2018 WL 9362570, at *2 (E.D. Tex. Nov.

 8, 2018) (quoting Kay, 359 F.3d at 742).

        Tracking the elements of the charge, the Indictment states: “From in or around February

 2018, and continuing thereafter until or about April 2019 . . . in the Eastern District of Texas, and

 elsewhere, the defendant[], Steven Churchill . . . knowingly and willfully conspired and agreed

 with others . . . to commit and abet [illegal remunerations]” (Dkt. #41 at pp. 8-9). The Indictment

 alleges Churchill knowingly and willfully joined the conspiracy and aimed to unlawfully enrich

 himself through the scheme (Dkt. #41 at pp. 8-9). Further, the Indictment identifies the specific

 amount and dates of forty-three transactions for allegedly fraudulent prescriptions (Dkt. #41 at pp.

 17-19). Because the Indictment contains all essential elements of the crime, the Indictment


                                                   4
    Case 4:20-cr-00252-ALM-KPJ Document 98 Filed 03/08/21 Page 5 of 5 PageID #: 304




     properly states an offense.

            Churchill argues the Indictment is insufficient because it does not allege exactly which

     payments were fraudulent and prove he knew details about the conspiracy. But though Churchill

     may seek more specific information about the crime, “a defendant may not properly challenge an

     indictment, sufficient on its face, on the ground that the allegations are not supported by adequate

     evidence.” United States v. Rodriguez, No. 418-CR-00216, 2020 WL 4689193, at *2 (E.D. Tex.

     July 27, 2020), report and recommendation adopted, No. 4:18-CR-216, 2020 WL 4674141 (E.D.

     Tex. Aug. 12, 2020) (quoting Mann, 517 F.2d at 267). Churchill also argues United States v.

     McTague holds that Indictments require significant evidence connecting a defendant to a crime,

     but in McTague, the court only dismissed an indictment because it contained “no mention

     whatsoever” of the defendant’s interaction with the victim. No. 5:14-CR-055, 2017 WL 1378425,

     at *9 (W.D. Va. Apr. 10, 2017). This complete lack of evidence required dismissal because,

     without sufficient details about the crime, the indictment prevented the defendant from avoiding

     “future prosecutions for the same offense.” Id. Here, the Indictment contains the names of co-

     defendants, allegedly fraudulent transactions, and means of executing the scheme (Dkt. #41 at pp.

     8-9). This detail is sufficient to protect Churchill from double jeopardy.

            As the Indictment puts Churchill on notice of his charges and enables him to prepare a

.    defense for trial, the Indictment should not be dismissed for failure to state an offense.

                                              CONCLUSION

            It is therefore ORDERED that Defendant’s Motion to Dismiss for Failure to State an

     Offense (Dkt. #85) is hereby DENIED.

            SIGNED this 8th day of March, 2021.




                                           ___________________________________
                                                   5
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
